Broyles, P. J.
1. Even if the exclusion of certain testimony" given by the plaintiff's husband was error, the plaintiff was not injured thereby, since, as shown by the evidence contained in the bill of exceptions, substantially the identical testimony by the same witness was elsewhere admitted.
2. The plaintiff did not prove her ease as laid. A material allegation in-her petition was that the stairway, which descended from the hurricane or middle deck to the main or lower deck, upon the steps of which she slipped and fell, thereby sustaining the injury sued for, was “located for the purpose of affording methods of. ascent and descent.between said floors or decks for passengers on said vessel.” In an amendment to the petition it was alleged that “passengers were permitted to use said steps by the defendant. Said steps were generally and commonly used by passengers.” The proof did not sustain these allegations.
3. Under the evidence submitted, liability of the defendant for the plain-' tiff’s injuries was not shown, and the court did not err in awarding a nonsuit.

Judgment affirmed.


Bloodioorth and Harwell, JJ., concur.